Hutcheson, Justice.
One wlio has an undivided one-third interest in a tract of land can not have such interest set apart to him as an exemption under the "pony homestead” law. Before he can assert his claim to the statutory exemption provided for in the Code of 1933, § 51-1301 et seq., he must bring about a partition of the land, in order that the portion to which he is entitled may be ascertained and the number of acres which can legally be exempted may be definitely known and set apart according to law. Sims v. Sims, 122 Ga. 777 (50 S. E. 937); King v. Dillon, 66 Ga. 131. The court erred in overruling the demurrer and in granting the injunction. Judgment reversed.

All the Justices concur.

J. Y. Kelley, for plaintiff in error. W. T. Burlchalter, contra.